Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 13, 1994, which, inter alia, granted defendants-respondents’ motion for summary judgment dismissing the complaint as against them, unanimously affirmed, with costs.
The judgment in the prior Federal action (Preferred RX v American Prescription Plan, US Dist Ct, ND Ohio, Manos, J., affd in part and revd in other respects 46 F3d 535 [6th Cir]) is res judicata of the present action, both actions involving the *34same parties and substantially similar facts that arose out of the same series of transactions and that would have formed a convenient trial unit (Smith v Russell Sage Coll., 54 NY2d 185). Plaintiff could have and should have raised its current claims in the Federal action (see, Action Pictures v Films Around The World, 202 AD2d 188). Concur—Murphy, P. J., Rosenberger, Wallach, Williams and Tom, JJ.